Citation Nr: 1113833	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-24 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2009, the Veteran participated in a Board videoconference hearing before the undersigned Veterans Law Judge.  In July 2009, the Board remanded this matter for additional development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

While the Board sincerely regrets the additional delay in this appeal, due process considerations require such action.

The Veteran, in written statements and testimony before the Board, asserts that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected posttraumatic stress disorder (PTSD) and bilateral hearing loss, and that a TDIU is therefore warranted.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).
 
Here, the Veteran holds a 50 percent disability rating for PTSD, a 30 percent disability rating for bilateral hearing loss, and an overall combined disability rating of 70 percent.  Thus, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining question therefore is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

A review of the record shows that the Veteran was recently afforded three VA examinations that addressed the issue of employability as it relates to his service-connected disabilities.  In October 2009, the Veteran attended a VA general medical examination.  However, the examiner deferred an opinion on the impact of the Veteran's PTSD and hearing loss on employability to those more qualified to evaluate those disabilities, namely a psychiatrist/psychologist and an audiologist.  Thereafter, the Veteran attended a VA PTSD examination in January 2010, which showed mild to moderate impairment in social and occupational functioning due to PTSD and depression.  In a November 2010 addendum, the January 2010 VA examiner opined that, while some of the Veteran's psychiatric symptoms made it more difficult for the Veteran to perform his job duties in an efficient and proper fashion, his psychiatric disabilities did not, in and of themselves, preclude him from working.  The examiner also noted that, in the record, the Veteran previously attributed his unemployability to physical disabilities.

In a February 2010 VA audiological examination, audiometric testing revealed mild sloping to bilateral severe sensorineural hearing loss from 250 Hertz to 8000 Hertz.  The Veteran reported that, because of his hearing loss, he was not able to communicate with others effectively to complete projects, jobs, or tasks, in his work as a carpenter.  He also reported tremendous difficulty communicating in the presence of background noise.  In an October 2010 addendum, the examiner opined that in ideal conditions with appropriate amplification and a quiet work environment, the Veteran's disability would not create difficulty with communication.  However in less than ideal conditions and environments, with any background noise or reverberation, the Veteran may have significant difficulty understanding and communicating with the existing hearing loss.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the Veteran has been afforded a number of examinations in conjunction with his claim and opinions have been given regarding the separate impact each of the Veteran's service-connected disabilities has on his employability.  However, the Veteran's employability has yet to be evaluated on the basis of his service-connected disabilities as a whole.  No opinion has been obtained as to whether the combination of PTSD and hearing loss renders him unemployable.  Accordingly, the Board finds that a new examination and medical opinion are necessary to address whether the Veteran is unemployable due to all of his service-connected disabilities in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. (2006); Friscia v. Brown, 7 Vet. App. 294 (1995). 

The Board also notes that the January 2010 VA medical opinion did not address positive evidence in support of the Veteran's claim, including the SSA determination that the Veteran was disabled, in part, due to his PTSD, and a January 2004 VA examiner's opinion that the Veteran's mental problems were of sufficient severity to prevent him from successfully completing any job.  Similarly, the February 2010 VA medical opinion did not address the evidence that, during a May 2007 VA examination unrelated to hearing loss and in a presumably quiet environment, the Veteran was noted to be hard of hearing and questions had to be repeated.  On remand, the medical opinion addressing employability should include a discussion of the foregoing positive evidence in support of the Veteran's claim.

A review of the record also shows that the Veteran has been determined to be disabled by the Social Security Administration (SSA) and is in receipt of Social Security Disability benefits, in part, due to PTSD.  The SSA decision granting disability benefits is of record, however, the medical records upon which that decision was based have not been associated with the Veteran's claims file.  Since those records upon which the grant of Social Security disability benefits was based may be relevant to the claim on appeal, those records should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010).

Finally, additional treatment records may be outstanding.  The Board notes that the most recent VA medical records are dated in May 2008.  To aid in adjudication, any subsequent VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since May 2008.

2. After obtaining the necessary authorization, secure the SSA records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

3. After the above development is completed, schedule the Veteran for a VA examination to evaluate the combined impact of all of the Veteran's service-connected disabilities on his employability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including: the SSA determination that the Veteran's PTSD contributes to his unemployability; the opinions of the January 2004 VA examiner and the Veteran's treating VA nurse practitioner that the Veteran's psychiatric symptoms render him unable to gain or maintain employment; and the evidence showing that the Veteran's hearing disability impacts his ability to communicate even in a quiet environment.  Specifically, the VA examiner's opinion should address whether it is as least as likely as not that the Veteran's PTSD and bilateral hearing loss, considered together and independent of the Veteran's nonservice-connected physical disabilities, render him unable to obtain or maintain gainful employment.  In forming an opinion, the examiner should consider and discuss such factors as the Veteran's education, employment history, and vocational attainment. 

4. Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


